Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 04/30/2021 have been fully considered and are persuasive. 

3.	Claims 1-4, 6-11 and 16 are allowed. Claims 5 and 12-15 are canceled.

4.	Applicant's remarks and amendments submitted on 05/03/2021 for application number 16/174,886 have been considered and are persuasive in light of the filed remarks and amendments. Therefore, the previously filed claim rejections have been withdrawn. The record is clear, therefore, no reason for allowance is necessary. See MPEP 1302.14(I).

Examiner's Statement of reason for Allowance
5.	Claims 1-4, 6-11 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a server and method for checking a vulnerability of a mobile application. The method includes (a) receiving a target execution file whose vulnerabilities will be checked and which corresponds to a 
The closest prior art, as previously recited, Dang (U.S. Pat. App. Pub. 2012/0159434 A1) provides a code verification system is described herein that provides augmented code review with code clone analysis and visualization to help software developers automatically identify similar instances of the same code and to visualize differences in versions of software code over time. Brumley (U.S. Pat. App. Pub. 2012/0317647 A1) provides method involve searching code of a software application for potential vulnerabilities, determining that a vulnerability is exploitable, and automatically generating an exploit for the determined vulnerability. The searching code of a software application for potential vulnerabilities includes performing preconditioned symbolic execution to determine one or more paths in which to search for vulnerabilities and Shantharam (US 2018/0150288 A) provides with the advent of mobile devices, software applications (or "apps") are frequently distributed as self-contained application packages that are easy to install and uninstall. For instance, applications for the ANDROID platform are distributed in the ANDROID Application Package (APK) format, while the WINDOWS 8.x and 10 platforms use the APPX and XAP formats, and the IOS platform uses the IOS App Store Package (IPA) format. Packages include metadata that enable 
Reasons for Allowance 
6.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “…  (a) receiving a target execution file whose vulnerabilities will be checked and which corresponds to a mobile application to be executed in a mobile terminal; (b) testing vulnerabilities of the target execution file according to a type of operating system of the target execution file; and (c) generating results of analyzing vulnerabilities of the target execution file based on results of checking vulnerabilities of the target execution file, wherein the target execution file is an Android package (APK) file if the operation system is Android operation system and the target execution file is an iOS App Store Package (IPA) file if the operation system is 1OS operation system, wherein operation (b) comprises (b-3) testing whether a memory hacking prevention function has been applied to the target execution file, and wherein operation (b-3) comprises: extracting a process identifier (ID) by executing the target execution file and then accessing the target execution file using a function used for process debugging; determining whether the target execution file is executed normally; and determining that the target execution file does not have the memory hacking prevention function when the target execution file is executed normally and determining that the target execution file has the 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






A.G.
May 12, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434